Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
This application has been examined. Note is made of the election by applicant of the design shown in Embodiment 1 (Fig. 1). Accordingly, the design shown in Embodiment 2 (Fig. 2) stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 04/12/221. 37 CFR 1.142(b).
Rejection Under 35 USC 171
Applicant has overcome the rejection under 35 USC 171 for nonstatutory subject matter by identifying in the amended title an appropriate article of manufacture in which the claimed design is embodied. A designer of ordinary skill in the art would recognize from the original disclosure that the semi-circular shape that forms the outermost border of the claimed design corresponds to the shape of a typical casino game tabletop. Accordingly the examiner finds the there is sufficient support in the original as-filed disclosure to establish the presence of an appropriate article of manufacture without the introduction of new matter prohibited by 35 USC 132 and 37 CFR 1.121.
Drawings
Per the election, Fig. 2 is hereby canceled by the examiner.
Specification
For proper form, the examiner has amended the specification to insert the required description of the figure, to read as;
--	The sole figure is a top view. –
Title
As directed by the applicant in the papers received 04/12/2021, the examiner has amended the title throughout the application including the claim, but excepting the original oath or declaration, to read as;
--	Tabletop Surface Having a Decorative Design for Card Games –
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Examiner, Art Unit 2913                                                                                                                                                                                                        



/George D. Kirschbaum/Primary Examiner, Art Unit 2922